May 6, 1993           [NOT FOR PUBLICATION]
                      [NOT FOR PUBLICATION]

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                              

No. 93-1316

               IN RE TRUSTEES OF BOSTON UNIVERSITY,

                           Petitioners.

                                              

              ON PETITION FOR WRIT OF PROHIBITION TO

                 THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Edward F. Harrington, U.S. District Judge]
                                                        

                                              

                              Before

                      Selya, Circuit Judge,
                                          

                Feinberg,* Senior Circuit Judge, 
                                               

                    and Stahl, Circuit Judge.
                                            

                                              

     Alan  D.  Rose, with  whom  Charles R.  Parrott,  Matthew D.
                                                                 
Poppel, Nutter, McClennen & Fish, Michael B. Rosen, and Dennis C.
                                                                 
Hart were on brief, for petitioners.
    
     Dahlia Rudavsky,  with whom Ellen J.  Messing and Shilepsky,
                                                                 
Messing & Rudavsky, P.C. were on brief, for respondents.
                        

                                             

                                             

               

*Of the Second Circuit, sitting by designation.

          Per Curiam.  The trustees of Boston University petition
          Per Curiam.
                    

for  issuance of a writ  of prohibition which,  if granted, would

vitiate two district court orders concerning the production  of a

document.  We temporarily  stayed the orders, expedited appellate

proceedings, ordered  the district court to  inspect the document

in camera,  received both the  district court's findings  and the
         

disputed document, and entertained oral argument.  We now decline

to issue the requested writ and dismiss the petition.

          We  need not wax longiloquent.  It suffices to say that

writs   of  mandamus   and  prohibition      we  use   the  terms

interchangeably     "are drastic  remedies"  that  "must be  used

sparingly and only in extraordinary situations."  In  re Pearson,
                                                                

No. 92-2158, slip op. at 4 (1st Cir. Mar. 16, 1993).  Among other

things, the writ-seeker must establish a "clear and indisputable"

right  to the  relief  requested.   Bankers  Life &  Cas.  Co. v.
                                                              

Holland,  346  U.S. 379,  384  (1953) (quoting  United  States v.
                                                              

Duell,  112 U.S. 576, 582 (1899)).   In effect, a petitioner must
     

show "that the challenged order is palpably erroneous."  Pearson,
                                                                

slip  op. at  6.   We apply  this high  standard with  particular

vigilance to  orders such as the one at issue here because, as we

have repeatedly cautioned, "[i]nterlocutory procedural orders . .

. rarely will satisfy this precondition for mandamus relief."  In
                                                                 

re  Recticel Foam  Corp., 859  F.2d 1000,  1006 (1st  Cir. 1988).
                        

After  all, "[d]ecisions regarding the  scope of discovery  . . .

and  the  protections to  be  afforded parties  in  the discovery

process,  are ordinarily  left to  the  informed judgment  of the

                                3

district judge . . . ."  Id. 
                            

          In this  case, we have examined  the petitioners' claim

of attorney-client privilege in light of the record, the parties'

arguments, the  disputed  document itself,  the district  court's

specific  findings,  and  the  applicable  law.   We  are  firmly

convinced  that  the  district  court's  turnover  order  is  not

palpably erroneous.  Thus, the petition falls squarely within the

generality  of the  aforestated  rule, not  within the  long-odds

exception to it.

          The  petition for issuance of  a writ of prohibition is
                                                                 

denied and  dismissed, the  stay previously issued  is dissolved,
                                                                 

and  the case  is  remitted to  the  district court  for  further
                                                                 

proceedings.  Mandate shall  issue forthwith.  Costs in  favor of
                                                                 

respondents.
           

                                4